Citation Nr: 0022438	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-42 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for the residuals of a 
neck injury to include degenerative disc disease of the 
cervical spine.

3.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
April 1984.

This appeal arises from a March 1994 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
fibromyalgia and residuals of a neck injury to include 
degenerative disc disease (DDD) of the cervical spine and 
also denied an increased evaluation for migraine headaches.  

In November 1997, the Board of Veterans' Appeals (Board) 
remanded the instant claim for further development.  

The veteran appears to have raised the issue of entitlement 
to a total rating based upon individual unemployability.  
This issue is not inextricably intertwined with the issues 
presently on appeal.  See Harris v, Derwinski, 1 Vet. App. 
180 (1991).  This issue is referred to the RO for action 
deemed appropriate.  


FINDINGS OF FACT

1.  The veteran's claims that she has residuals of a cervical 
spine injury that occurred in service and fibromyalgia 
secondary to her cervical and lumbar spine injuries in 
service are plausible.  

2. A cervical spine condition was present during military 
service.

3.  Fibromyalgia is the result of the veteran's service-
connected lumbar and cervical spine injuries.  

4.  The veteran's service-connected migraine headaches are 
manifested by severe pain, vision impairment, and sleep 
disturbance; prostrating, prolonged attacks productive of 
severe economic inadaptability are also shown.  


CONCLUSIONS OF LAW

1. Residuals of a neck injury, to include ddd of the cervical 
spine and fibromyalgia due to the veteran's service-connected 
residuals of cervical and lumbar spine disabilities are well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Residuals of a neck injury, to include DDD of the 
cervical spine were incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991). 

3.  Fibromyalgia is due to the veteran's service-connected 
residuals of cervical and  lumbar spine disabilities.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310 (1999). 

4  The criteria for a 50 percent evaluation and no more for 
migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a 
Diagnostic Code 8100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records, to include enlistment and separation 
examinations, were devoid of findings, treatment, and 
diagnoses of cervical spine injury or fibromyalgia.  The 
veteran was seen for acute respiratory disorder in 
January 1975.  She had mild neck adenopathy.  In August 1975, 
a history of a bathroom fall by the veteran in April 1975 was 
noted.  There were no cervical spine complaints.  She was 
seen for low back pain in May 1978.  At that time, the neck 
was described as supple.  She was involved in a motor vehicle 
accident in November 1978 and no cervical spine complaints 
were made.  In July 1980, she was seen complaining of neck 
pain.  The assessment was muscle spasm.  In December 1980, 
she complained of a sore neck.  Pharyngitis was diagnosed.  
In May 1981, she was involved in another motor vehicle 
accident.  Again, no cervical spine complaints were made.  

After service, the veteran filed an initial claim for service 
connection.  She claimed recurrent low back pain began in 
service but no mention of fibromyalgia or cervical spine 
complaints were made.  

By rating decision of September 1984, service connection was 
granted for, amongst other disabilities, headaches.  A 
noncompensable evaluation, effective April 1984, was made.  

In December 1987, the veteran underwent a VA examination.  No 
complaints related to headaches, fibromyalgia, or the 
cervical spine were made.  

In June 1988, VA received a medical statement from Thomas J. 
Stickel, DC, a certified disability evaluator.  Dr. Stickel 
indicated that the veteran was seen by him in May 1988 for 
consultation and examination for injuries she had sustained.  
The veteran related a history of falling in a bathtub in 1975 
and injuring her low back.  She was attended by several 
doctors which seemed to produce good results.  In 1977, she 
resorted to surgery, in which L6/S1 were fused.  In 1979 and 
1981, she was involved in automobile accidents.  The 1981 
accident resulted in a two day hospital stay with injuries to 
the neck and back.  The veteran also gave a history of two 
falls on the ice since her 1977 surgery which caused her more 
pain and discomfort.  At the time of the examination, she 
made complaints of neck pain.  Palpation of the cervical 
spine revealed slight bilateral hypertonicity.  Range of 
cervical spine motion revealed flexion of 60 degrees, 
extension of 40 degrees, left and right lateral flexion of 
40 degrees, and left rotation of 80 degrees and right 
rotation of 85 degrees.  Tests for intrinsic cervical muscle 
strength was determined to be normal in all areas.  X-rays 
showed early degenerative changes that suggested early disc 
degeneration at C4/5, 5/6, and 6/7.  There were also 
degenerative changes noted over the right sacroiliac joints.  
The pertinent impression was cervical myofascitis and upper 
trapezius spasticity with cephalalgia.  It was Dr. Stickel's 
opinion that based on the history presented by the veteran 
and the above noted examination findings, the noted injuries 
(low back and cervical spine) were sustained in the accident 
of 1975.  

The veteran underwent VA examination in August 1988.  She 
made complaints of low back and neck pain.  However, only her 
low back was evaluated.  

In September 1989, the veteran underwent a VA examination.  
She complained of severe back pain, upper and lower, 
extending up to his neck and down to his toes.  He also 
complained of frequent headaches.  The examination was made 
specifically of the veteran's lumbar spine area.  X-ray 
examination of the cervical spine showed minimal anterior 
degenerative spurs of C5-6, otherwise a normal examination.  

In February 1993, the veteran filed a claim for service 
connection for neck injury, upper back degenerative disc 
disease and fibromyalgia.  She also requested an increase in 
compensation for her service-connected headache condition.  

In July 1993, a letter from Rollie M. Dickinson, DC was 
submitted on behalf of the veteran's claim.  Dr. Dickinson 
indicated that the veteran was first consulted in his office 
in September 1985.  She complained of neck pain and stiffness 
and pain in the left shoulder which started in April 1995.  
X-rays of the cervical spine showed a reversal of the normal 
A-P cervical curve in the mid cervical area.  A mild left 
curvature was present.  C6 was subluxated upon C7.  The 
veteran received chiropractor adjustment from September 1985 
to December 1985.  Her diagnoses were subluxation of C6, 
cervicobrachial pain, cervicalgia and myalgia.  Response was 
favorable to treatment.  She returned for treatment in 
November 1987 for neck pain and pain into the left shoulder 
and arm.  X-rays at this time showed reversal of the normal 
A-P cervical curve in the mid cervical area.  Mild 
osteodegenerative changes were present in the mid to lower 
cervical spine.  C5 was flexed upon C6 and C6 was subluxated 
upon C7.  She received chiropractor adjustment from 
November 1987 to January 1988.  The diagnoses were 
subluxation C6, cervicobrachial pain, cervicalgia, muscle 
spasm and myalgia.  The veteran responded favorably to 
chiropractor adjustment, but was subject to exacerbation.  
She received treatment on an as needed basis through 
November 1988.  

The veteran was seen by the Memphis Orthopaedic Group from 
February 1992 to December 1992.  Her complaints were 
specifically for low back pain until November 1992.  At that 
time, she was diagnosed with mild cervical spondylosis and 
treated with nonsteroidal antiinflammatory agents.  

VA outpatient treatment records dated from February 1992 to 
March 1993, were obtained and associated with the claims 
folder.  In February 1992, she was seen complaining of neck 
pain radiating into her left shoulder and headaches behind 
her ears.  Motor evaluation of the left and right upper 
extremities were within normal limits.  A rheumatoid profile 
was suggested.  In December 1992, fibromyalgia was diagnosed 
and Elavil was prescribed.  In March 1993, the veteran was 
treated for fibromyalgia.  In August 1993, x-rays of the 
cervical spine showed no change in the cervical spine since 
July 1991.  Minimal degenerative changes of C4-5 level were 
noted.  

In August 1993, the veteran underwent a VA orthopedic 
examination.  The veteran complained of pain in her back and 
legs and tingling in her hands and feet.  Physical 
examination revealed the veteran's posture and gait were 
normal and she was able to tiptoe , heel walk, stand on in 
and out borders of her feet and come to a full squat.  She 
had no abnormality of position of the head.  There was no 
deformity noted in the cervical, thoracic, or lumbar areas.  
She was not wearing a spinal orthosis.  Range of motion of 
the cervical spine was forward flexion of 70 degrees, 
backward extension of 30 degrees, right and left lateral 
bending of 30 degrees, and right and left rotation of 
45 degrees.  There was no notable atrophy about the arms or 
forearm.  Neurological examination showed both upper 
extremities were within normal limits. There was no 
demonstrated weakness.  X-rays of the cervical spine showed 
degenerative disc disease primarily at C5 section, C6, 7 and 
to a lesser extent, C4,5.  The degenerative changes were mild 
to moderate.  The pertinent diagnosis was degenerative disc 
disease of the cervical spine.  

The veteran underwent VA examination in September 1993.  The 
veteran complained of chest pain, occasionally radiating to 
the neck and left arm, which was sometimes associated with 
numbness in the fingers of the left hand.  She stated that in 
1979, she developed headaches associated with visual problems 
which she described as seeing split images followed by 
headaches a few minutes to an hour later.  She also described 
the headache as a dull aching sensation, initially, in the 
parietal and occipital region, becoming severe in intensity 
as it progressed.  The headaches were associated with 
dizziness and nausea with no vomiting, numbness or tingling.  
There were no seizure-like activities and no sudden loss of 
vision, auditory hallucinations, or loss of consciousness.  
She also indicated that during these headaches, she preferred 
to be in a dark room.  The veteran was also diagnosed with 
fibromyalgia in December 1992.  She denied any complaints 
except for pain in her neck and back.  The pertinent 
diagnoses were headaches consistent with migraine, in need of 
medical treatment and history of fibromyalgia, asymptomatic.  

By rating decision of March 1994, a compensable evaluation 
for the veteran's service-connected headaches was denied.  
The RO determined that the evidence of record did not 
establish clinical findings of completely prostrating 
prolonged attacks.  Service connection for a neck injury, 
degenerative disc disease and fibromyalgia was also denied.  
Later that month, the veteran filed a notice of disagreement 
to the aforementioned denials.  

VA outpatient treatment records dated from October 1994 to 
June 1995 were obtained and associated with the claims 
folder.  In October 1994, the veteran was seen with 
complaints of headaches since 1979.  She related a frequency 
of one per week with a duration of one to three days.  The 
headaches were said to be relieved usually by sleep.  She 
reported that she did not have syncope blackouts or a family 
history of migraine headaches.  The assessment was migraine 
vs. tension mixed headaches.  She was provided medication, a 
MRI of the head was recommended and she was told to return to 
the clinic in eight weeks.  In January 1995, she was seen in 
the clinic for a follow-up of her fibromyalgia.  She had no 
new complaints.  She noted that she had restful sleep and no 
gastrointestinal symptoms.  Physical examination was 
unchanged, noting positive symptoms at tender points.  The 
assessment was fibromyalgia, continue with present therapy.  
She was also instructed to return to the clinic for follow-up 
in four months.  In June 1995, she was seen for follow-up of 
her fibromyalgia.  She had no new complaints and related that 
she had stopped taking medication for diarrhea.  She related 
that her only complaint was an increase in her migraine 
headaches.  She was following up with the neurology clinic.  
She related that she slept well.  The examiner stated that 
her fibromyalgia was well controlled and that her weight was 
up.  Physical examination revealed diffuse symmetrical tender 
points.  The pertinent assessment was stable fibromyalgia.  
She was instructed to return to the clinic in two months.  

In April 1997, the veteran submitted additional medical 
evidence in support of her claim.  She submitted her 1995 W-2 
form indicating the limited amount of time she worked, a 
medical bill showing treatment for migraine headaches, 
articles on fibromyalgia, and a statement relating all of her 
medical maladies which she stated were illnesses that most 
patients with fibromyalgia have or are illnesses that most 
patients have in connection with fibromyalgia.  

Medical records dated May 1997 to September 1997 from S.R. 
Cullom, MD were obtained and associated with the claims 
folder.  These records show treatment received by the veteran 
for disabilities unrelated to the instant claims and in 
August 1986 for headaches.  At the time of the examination, 
the veteran's headaches were described as throbbing and 
precipitated by stress.  There was mild nausea, mild 
vomiting, moderate photophobia, some blurred vision, no 
numbness, tingling or fever.  There was no history of any 
known trauma.  Her blood pressure was 140/90.  She was 
diagnosed with tension headaches and prescribed Thorazine IM, 
Phenergan IM, Norflex IM, and Midrin.  

In June 1995, the veteran filed a substantive appeal (SA) 
with regard to the aforementioned denials.  Attached to the 
SA was a statement and a diary of the veteran's migraine 
headaches.  She related in her diary that she had visual 
disturbances, fragmented vision, nausea, vomiting, pain, 
dizziness, and throbbing in the left side of her head.  She 
indicated that these migraine headaches occurred usually 
three time per month and usually were of two to three days 
duration.  

The veteran and her spouse testified at a personal hearing 
before a hearing officer at the RO in August 1995.  She 
testified that she had headaches usually three times per 
month that were of three to four days duration.  She stated 
that her shortest headache was usually one day and her 
longest headache was usually three days.  She stated that 
when she had these headaches, she was unable to work or 
perform any tasks around the house.  Medication had been 
prescribed in the past but did not do anything to subside the 
pain.  She described symptoms of slurred speech, an inability 
to stand light, pain intensity, and disruptive sleep habits.  
She also testified regarding her fibromyalgia and that it was 
intensified by physical or mental stress.  She stated that 
her fibromyalgia was manifested by poor sleep, trauma, and by 
systemic infections.  The representative stated that her 
fibromyalgia was secondary to her service-connected migraine 
headaches.  As for her cervical spine disorder, she related 
that she was in three accidents in service but had no 
problems with her neck prior to service or during service.  
She testified that her neck problems began after service when 
she began to work for the Postal Service in 1985 and had to 
constantly hold her head in a flexed position.  She 
complained of radiating neck pain, tingling in the hands, and 
fingers falling asleep.  She stated that she was diagnosed 
with DDD in 1985 and her neck still bothers her.  Her 
spouse's testimony was related to his knowledge of her 
symptoms.  

In August 1995, the veteran was seen in the VA outpatient 
clinic for migraine headaches.  She related that she had just 
had a MRI two weeks previously and that she had the onset of 
a headache on the left side of her head the morning of the 
examination.  She was given an injection of Imitrex at the 
examination and prescribed Imitrex medication for self 
injection whenever she had migraine headaches in the future.  

By rating decision of September 1995, the RO increased the 
veteran's noncompensable evaluation for migraine headaches to 
30 percent, effective March 1993.  The claims for service 
connection for neck injury, DDD of the cervical spine and 
fibromyalgia continued to be denied.  

Pursuant to the Board's remand in November 1997, in 
September 1998, the veteran underwent a VA examination for 
fibromyalgia.  She complained of chronic neck pain, upper and 
lower back pain, bilateral hip pain, and anterior chest pain 
since 1993.  She also complained of morning stiffness with 
easy fatigability, sleep depravation and intermittency of 
sleep.  It was noted that she had been seen in the 
rheumatology clinic and diagnosed with fibromyalgia.  Her 
symptoms were chronic, constant in nature and with 
intermittent flare-ups.  The flare-ups were noted to happen 
every two to three months.  At that time, she was unable to 
stand more than ten minutes, could not lift objects and was 
unable to participate in housework.  She had become 
housebound during these attacks.  She was unaware of any 
precipitating factors or alleviating factors for the flare-
ups.  Physical examination revealed that the musculoskeletal 
examination was significant for tender points along the upper 
border of the trapezius muscle, the anteroscapular area, 
along the medial aspect of both knees, over the lateral 
epicondyles, the costochondral area of the anterior chest 
wall posterior superior lumbosacral spine and the greater 
trochanter, bilaterally.  The cervical spine was not tender 
and the range of motion was normal.  The temporomandibular 
joints, the distal interphalangeal joints, proximal 
interphalangeal joints, metacarpophalangeal joints, wrist 
joints, elbow joints, and shoulder joints on both sides were 
normal on examination with full range of motion, no swelling 
or tenderness.  The motion of all of the previously mentioned 
joints were associated with exacerbation of tenderness in the 
previously mentioned trigger points.  There was no tenderness 
over the lumbar spine and the range of motion in that area 
was adequate.  The examination of the distal interphalangeal, 
proximal interphalangeal, metatarsophalangeal, and ankle 
joints on both side was normal in range of motion and 
tenderness.  Both hip joints and knee joints showed full 
range of motion without tenderness or swelling.  Again, the 
range of motion was associated with exacerbation of the pain 
along the previously mentioned trigger points.  Examination 
did not reveal any nodules or skin rash.  The rest of the 
examination, apart from moderate obesity around the waist, 
was within normal limits.  The diagnostic impression 
indicated that the examination was consistent with 
fibromyalgia.  It was suggested that the veteran continue 
with treatment and follow-up in the rheumatology clinic.  

The veteran also underwent a VA neurology examination in 
September 1998.  The veteran complained of recurrent 
headaches since 1979.  Since that time, she related that the 
headaches had a frequency of three or more severe headaches 
per month lasting one to three days.  The headaches were 
described as left-sided, throbbing, with associated nausea 
and vomiting.  She also had complaints of blurred vision.  
The headaches were generally prostrating and required her to 
take to bed.  She required a quiet, dark place during much of 
the headache.  She related that she was not working because 
she was unable to work when her headaches occurred.  The 
amount and duration of the headaches greatly affected her 
ability to work.  A 1995 MRI of the head was normal.  The 
veteran also indicated that if she was able to catch a 
headache early enough, she could decrease or abort the 
headache.  A neurology examination was essentially normal.  
The diagnostic impression was recurrent common migraine.  The 
exsaminer indicated that per the veteran's history and a 
review of her medical file as well as her claims file, it was 
his opinion that the veteran's headaches, when at their 
worse, were prostrating, precluding her ability to perform 
duties during a headache attack.  It was also noted that 
although she had her best results from Imitrex, she was 
unable to take this medication because she had an allergy to 
it.  

Also pursuant to the Board's November 1997 remand, the 
veteran underwent VA examination in January 1999.  The 
examiner indicated that in response to the queries regarding 
the veteran's musculoskeletal examination, it was his opinion 
that the veteran's diagnosis could be definitively stated to 
be fibromyalgia.  The examiner stated that this was based 
upon her VA examination and a diagnosis that he stated was in 
her service records.  He also noted that there was no known 
cause for fibromyalgia.  It was known to frequently be 
associated with rheumatic disorders such as rheumatoid 
arthritis and osteoarthritis.  It had also been associated 
with infection as well as physical and emotional trauma.  The 
examiner stated that 14 of 14 regions examined in her VA 
examination of August 1998 disclosed the typical tender 
points.  The examiner stated that there was a better than 
reasonable probability that the veteran's fibromyalgia was 
facilitated by her back injuries which occurred while she was 
in service.  He also stated that it was common for patients 
with fibromyalgia to present a history of localized chronic 
pain which would become generalized with time.  The examiner 
also related that the veteran's symptoms of fibromyalgia were 
quite typical.  She described generalized aches and pains 
which were exacerbated by overuse of her joints as well as 
emotional stresses.  Her symptoms were accompanied 
generalized stiffness, non-restive sleep, chronic fatigue, a 
history of migraine headaches, irritable bowel syndrome, and 
a history of pelvic pain.  Her symptoms persisted at a 
chronic baseline which were exacerbated every two months by 
unknown factors.  Her activities of daily living were 
affected substantially including her ability to perform 
simple housework.  Likewise, similar activities which 
included standing greater than ten minutes, walking, and 
lifting were substantially affected.  There were no specific 
neurological impairments noted during her examination.  

In July 1999, the veteran underwent an orthopedic 
examination.  She gave a history of injury to her neck 
consisting of three motor vehicle accidents in service; two 
of the accidents included rear end collisions and the third 
was when she had to run off into a ditch to avoid collision.  
She was a restrained driver and never had a loss of 
consciousness.  She was never immobilized post accident.  She 
was in the emergency room on one occasion and x-ray 
examination at that time was interpreted as normal. Since 
that time, she had been complaining of midline cervical spine 
pain which caused her hands to tingle.  Her main complaint 
was that she was unable to move her head to the sides without 
pain.  She was unable to flex her head.  Flare-ups were 
essentially daily when she tried to move or bend her head to 
any extent.  Physical examination revealed that the veteran's 
gait was normal.  She had midline tenderness from the base of 
her skull down to the C7 vertebra.  She flexed to within four 
finger breaths of her chest, approximately 30 degrees with 
extension to 15 degrees.  Rotation was 30 degrees, 
bilaterally.  Motor examination was 5/5 throughout the upper 
extremities.  Reflexes were 2+ and symmetric.  Sensation was 
normal throughout all regions.  Distal pulses were 2+.  
Movements active and passive, were the same.  Spine motion 
did not become painful at the extremes of motion at 
30 degrees flexion and 15 degrees of extension.  There was no 
spasm or muscle weakness present.  There were no fixed 
cervical spine abnormalities.  There were no appreciated 
neurologic abnormalities.  X-ray examination showed normal 
cervical spine architecture, bony anatomy.  There was noted 
to be some anterior osteophytes, particularly at the C4, C5 
and C6 cervical bodies.  There was some facet arthrosis noted 
at the C7-T1 facet.  On the AP, there was noted to be some 
mild facet changes.  The diagnosis was cervical spondylosis.  
The examiner stated that it was unlikely that the cervical 
spondylosis was directly related to the veteran's service 
related injury in that cervical spondylosis included a great 
deal of the population without similar injury.  He also 
related, however, that it was not entirely possible to rule 
out that some degree of whiplash injury did not contribute to 
a mild amount of degenerative disease in the cervical spine.  
He did not appreciate neurologic impairment of the cervical 
spine relating to her cervical spondylosis.  From the 
veteran's history, it appeared that there was functional 
impairment in the extreme ranges of motion wherein she 
exhibited a great amount of pain.  

Also in July 1999, the veteran underwent another neurology 
examination.  It was noted that she had been seen by 
neurology in September 1998.  She had no change in frequency 
or severity of her headaches since that time.  She continued 
to complain of severe, prostrating type migraine headaches.  
She had been followed by the neurology clinic and had good 
response with Imitrex medication; however, she developed a 
rash secondary to the medication and had to discontinue use.  
She had some success with taking Midrin early in the course 
of the headache and aborting it.  However, she continued to 
have headaches that did not respond to Midrin.  The 
diagnostic impression was severe, prostrating migraine 
headaches that were poorly controlled.  The examiner stated 
that examination of the veteran revealed no obvious 
neurological dysfunction of any cranial nerve or peripheral 
nerves.  It was noted that she had complaints of severe, 
prostrating migraine headaches which were well documented and 
poorly controlled.  The veteran's headaches were described as 
disabling during the attacks.  

In October 1999, the veteran submitted a diary of her 
migraine headaches from October 1998 to October 1999.  She 
was noted to have distorted vision, nausea, vomiting, pain 
and disturbed sleeping secondary to the migraine headaches.  
The headaches were noted to occur four to five times per 
month from a one day to three day duration on each occasion.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  
Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).

A claim for an increased evaluation is well grounded when the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).


Analysis

Service connection for residuals of a neck injury

As for the veteran's claim for entitlement to service 
connection for residuals of a neck injury to include DDD of 
the cervical spine, the veteran's claim is well grounded.  
She has presented a plausible claim.  In service, the veteran 
injured her back when she slipped in a bathtub in 1975.  She 
also noted that she had been involved in at least two motor 
vehicle accidents.  Although there were no cervical 
complaints documented in service after the bathtub fall or 
motor vehicle accidents, in 1980, she was seen complaining of 
neck pain.  Since service, she has been diagnosed and has x-
ray evidence of a cervical spine degeneration and DDD.  
Finally, Dr. Stickel provided an opinion in 1988, that her 
cervical and lumbar spine disabilities were both sustained as 
a result of the 1975 bathtub fall in service.  Since there is 
current evidence of a cervical spine disability,  there was 
at least one complaint of neck pain in service diagnosed as 
muscle strain and Dr.  Stickel has opined that the injury 
that occurred in service resulted in the present cervical 
spine disability, all elements of a well-grounded claim have 
been shown.  

The veteran has made continuous complaints regarding her 
cervical spine since service.  Although she testified that 
her cervical spine problems significantly began shortly after 
service when she began work for the Postal Service, she 
submitted medical evidence from Dr. Stickel who attributed 
her cervical disability to a fall in the bathtub in service.  
In November 1992, the Memphis Orthopaedic Group examination 
diagnosed cervical spondylosis.  Finally, cervical 
spondylosis was again diagnosed, this time by VA, in 
July 1999.  This examiner indicated that although it was 
unlikely that the veteran's cervical spondylosis was directly 
related to injury of the neck in service, that it was not 
entirely possible to rule out that some degree of whiplash 
injury in service did contribute to a mild amount of 
degenerative disease in the cervical spine.  X-ray evidence 
has substantiated that the veteran has DDD and 
osteodegenerative changes in the cervical spine.  Since at 
least one physician has opined that injury in service caused 
the veteran's cervical spine disability and another indicated 
that it was not entirely possible to rule out that inservice 
injury contributed to degenerative disease of the veteran's 
cervical spine, resolving all reasonable doubt in favor of 
the veteran, service connection for a cervical spine disorder 
is warranted.  

Service connection for fibromyalgia

The veteran's claim for fibromyalgia is well-grounded as she 
has presented a plausible claim.  She has a current diagnosis 
of fibromyalgia, she testified in 1985 that she had illnesses 
(which were service-connected and nonservice-connected) that 
were attributable to fibromyalgia, she submitted accompanying 
articles on fibromyalgia in support of her claims and 
finally, although her representative attributed her 
fibromyalgia to her service-connected headaches, she was 
evaluated by VA in January 1999, and that examiner attributed 
her fibromyalgia to her service-connected lumbar and cervical 
spine injuries.  The aforementioned evidence is sufficient to 
well ground the claim for service connection for 
fibromyalgia.  

The veteran is not attributing fibromyalgia to service.  As 
previously mentioned, she claims this disability as a 
secondary disorder.  In order to service connect a disability 
on a secondary basis, there must be evidence that the 
disability is proximately due to or the result of a service-
connected disability.  In this case, the VA examiner who 
examined the veteran in January 1999, stated that it was his 
opinion that the veteran definitively had fibromyalgia.  He 
also indicated that although there was no known cause for 
fibromyalgia, it was known to be frequently associated with 
rheumatic disorders such as rheumatic arthritis and 
osteoarthritis and also with infection and physical and 
emotional trauma.  Finally, he related that it was a better 
than reasonable probability that the veteran's fibromyalgia 
was facilitated by her back injuries which occurred while she 
was in service.  As early as 1992, fibromyalgia was 
diagnosed.  The veteran has been diagnosed with both lumbar 
and cervical spine disabilities and has been service-
connected for both.  Based on the strong opinion of the VA 
medical examiner in 1999, that the veteran's back (lumbar and 
cervical) disabilities facilitated her fibromyalgia, service 
connection is warranted for fibromyalgia, secondary to the 
veteran's service-connected lumbar and cervical traumas.   

Increased evaluation for migraine headaches

At the outset, it is important to note that the veteran's 
claim for an increased evaluation for migraine headaches is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, she has presented a claim that is plausible.  A 
claim for an increased evaluation is well grounded when the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  In this case, the 
veteran has asserted that her migraine headaches are more 
severe than currently evaluated; thus, her claim for an 
increase is well grounded.  The Board also is satisfied that 
all relevant facts have been properly developed.  The veteran 
has undergone VA examinations and VA outpatient treatment 
records have been associated with the claims file.  She 
provided personal hearing testimony before a hearing officer 
at the RO in August 1995.  Pursuant to the Board's remand in 
November 1997, the veteran underwent additional VA 
examination in September 1998 and July 1999.  The record is 
now complete; there is no further obligation to assist the 
veteran in the development of her claim as mandated by 
38 U.S.C.A. § 5107(a).  

In a rating decision of September 1984, the RO granted 
service connection for headaches, rated under Diagnostic 
Code 8100.  The disability was granted a noncompensable 
evaluation, effective from April 1984.  By rating decision of 
September 1995, the evaluation for the veteran's headaches 
was increased to 30 percent, effective March 1993.  The 
30 percent evaluation has since remained in effect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 592 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

As indicated above, the veteran has continued the appeal for 
the assignment of a 30 percent rating for her service 
connected migraine headaches.  She argues that she has 
prostrating headaches which prevent her from working because 
of the severity, regularity and duration of the headaches.  

The above cited evidence shows that the veteran has presented 
a diary on two specific occasions, describing her migraine 
headaches as they occur.  A review of that evidence reveals 
that the headaches occur generally three to four times per 
month and last one to three days during each headache attack.  
In her diaries, she related visual disturbances, fragmented 
vision, nausea, vomiting, pain, dizziness, and throbbing of 
the left side of the head.  In the second diary submitted in 
October 1999, the headaches seemed to have increased, 
occurring four to five times per month and lasting from one 
day to three days duration on each occasion.  Moreover, in 
July 1999, the VA examiner indicated that the veteran 
continued to have severe, prostrating headaches, for which 
she was followed by the neurology clinic.  Unfortunately, her 
use of Imitrex medication, which had given her good response 
to the headaches, was discontinued because she developed an 
allergy to it.  Although neurological examination revealed no 
obvious neurological dysfunction of any cranial or peripheral 
nerves, she continued to have severe, prostrating migraine 
headaches which were well documented and poorly controlled.  
It was also noted that the veteran was disabled during the 
migraine headaches.  

Since the veteran has well-documented migraine headaches 
which are prostrating, poorly controlled and leave the 
veteran disabled for eight to 15 days per month, preventing 
her from working or even performing simple housework, an 
increase in her evaluation to 50 percent and no more, is 
warranted.  The 50 percent evaluation is the maximum 
schedular evaluation available for migraine headaches.  

Finally, the above decision is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  A review of the record does not indicate that 
the schedular criteria are inadequate to evaluate the 
veteran's service-connected migraine headaches.  In this 
regard, although the Board notes that there has been a 
showing that the disability under consideration has caused 
severe interference with employment, this is contemplated in 
the assigned 50 percent schedular evaluation.  The medical 
evidence has not shown that the veteran has necessitated 
frequent periods of hospitalization, or that the evaluation 
provided for her migraine headaches has otherwise been 
rendered impracticable by the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  Therefore, an 
increased evaluation for her migraine headaches on an 
extraschedular basis is not warranted.  


ORDER

Service connection for the residuals of a neck injury to 
include degenerative disc disease of the cervical spine is 
granted.  

Service connection for fibromyalgia is granted.

An evaluation of 50 percent, and no more for migraine 
headaches is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.  






		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


